ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Electronic Risks Consultants, Inc.           )      ASBCA No. 60935
                                             )
Under Contract No. W9 l l SG-l 5-P-0211      )

APPEARANCE FOR THE APPELLANT:                       Gordon J. Golum, Esq.
                                                     Wilentz, Goldman & Spitzer, P.A.
                                                     Woodbridge, NJ

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ David H. Stem, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 March 201 7




                                                 ~~
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60935, Appeal of Electronic Risks
Consultants, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals